DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/15/22.
Claims 1-19 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 5/21/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 2/15/22 with respect to claims 1-19 have been considered but are not persuasive.

	Applicant argued in page 7 that Bradbury is silent as to the feature of a fluorescence image enhancer having both a first digital finite impulse response (FIR) filter and a second digital FIR filter different from the first FIR filter.



	 All remaining arguments are not related to claim language.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (U.S. Pub. No.  20150182118 A1), in view of Chinnock (U.S. Pub. No.  20120071765 A1).

Regarding to claim 1:

1. Bradbury teach a fluorescence imaging system for use in a medical procedure, the imaging system configured to generate a video image onto a display, the fluorescence imaging system comprising: (Bradbury [0188] FIG. 15a shows the broad spectrum light and the emitted fluorescence light are collected in the camera 1512 by one or more video sensors (e.g., a CCD camera sensor, a CMOS camera sensor, etc.)
a light source for emitting infrared light (Bradbury [0188] FIG. 15a shows the light engine 1502 generates excitation light at target wavelengths and functions to excite each of the fluorescent agents absorbed in the target tissues in the region of interest 1508 in subject 1526. In some embodiments, the light engine 1502 is configured to generate a specific spectrum of light adapted to the excitation wavelengths required for the nanoparticles that are used in the observation (e.g., a laser providing near infrared excitation light at a given wavelength, e.g., in the 650 nm to 900 nm range)) and white light; (Bradbury [0183] a specific excitation wavelength should be provided for each dye. The ability to combine multiple excitation sources is important for a multiplexing method as described herein. The excitation sources should also be of significant power, along with the addition of white light) 
and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: (Bradbury Fig. 46 [0246] systems may include a computer which executes software that controls the operation of one or more instruments, and/or that processes data obtained by the system. The software may include one or more modules recorded on machine-readable media such as magnetic disks, magnetic tape, CD-ROM, and semiconductor memory)
filtering the infrared image data with a fluorescence (Bradbury [0186] the multi-channel handheld camera has one RGB color channel and two or more dedicated channels for fluorophores. In some embodiments, the fluorescence channels can capture signals in the visible or infrared wavelength range) image enhancer having both a first digital finite impulse response (FIR) filter (Bradbury Fig. 46 [0268] the pre-processor unit 4625 comprises one or more FPGAs, ASICs and/or CPUs configured to modify the signal using for example, finite impulse response (FIR). [0028] the first set of image processing operations comprises one or more members selected from the group consisting of fast Fourier transformation, discrete Fourier transformation, finite impulse response filtering, and infinite impulse response filtering) and a second digital FIR filter different from the first FIR filter; (Bradbury Fig. 46 [0268] examples of video image processing operations performed by the single board unit 4635 include scaling, interlacing, chroma resampling, alpha blending mixture, color plane sequencing, frame buffering, gamma correction, test pattern generation, 2D media FIR filtering. [0028] the first set of image processing operations comprises one or more members selected from 

Bradbury do not explicitly teach an infrared image sensor for capturing infrared image data in the infrared spectrum; a white light image sensor for capturing white light image data in the white light spectrum; data processing hardware in communication with the infrared image sensor and the white light image sensor; combining the white light image data and the filtered infrared image data into combined image data; and transmitting the combined image data to the display.

However Chinnock teach an infrared image sensor for capturing infrared image data in the infrared spectrum; (Chinnock [0054] there are many alternative configurations for image sensor 135 that provide an equivalent capability for capturing visible and IR images. For example, a sensor with a unique matrix filter with elements optimized to transmit combinations of both visible and one or more IR wavelengths may be used. Another alternative is to fabricate camera 130 with two image sensors and a beamsplitter. Said beamsplitter is optimized to direct visible wavelengths to an image sensor optimized for visible detection while simultaneously directing NIR wavelengths to an image sensor optimized for NIR detection. A further alternative is to use a more complex beamsplitter block to divide the image into n spectral bands, and n detectors, each optimized for one spectral band. The images from each of the n detectors are then digitally combined to form one visible image and one NIR image. The 
a white light image sensor for capturing white light image data in the white light spectrum; (Chinnock [0054] there are many alternative configurations for image sensor 135 that provide an equivalent capability for capturing visible and IR images. For example, a sensor with a unique matrix filter with elements optimized to transmit combinations of both visible and one or more IR wavelengths may be used. Another alternative is to fabricate camera 130 with two image sensors and a beamsplitter. Said beamsplitter is optimized to direct visible wavelengths to an image sensor optimized for visible detection while simultaneously directing NIR wavelengths to an image sensor optimized for NIR detection. A further alternative is to use a more complex beamsplitter block to divide the image into n spectral bands, and n detectors, each optimized for one spectral band. The images from each of the n detectors are then digitally combined to form one visible image and one NIR image. The use of multiple detectors results in the highest image resolution for a given pixel count of any one sensor)
data processing hardware in communication with the infrared image sensor and the white light image sensor; (Chinnock [0055] cable 140 may carry clock pulses and control signals from a camera controller 209 in enclosure to image sensor 135. Additionally, cable 140 may carry power from the enclosure to image sensor 135 and light source modules 110 and 120. Further, cable 140 may carry the output signals from image sensor 135 to the enclosure in analog or digital form. Cable 140 may alternatively be divided into more than one cable or includes both electrical and fiber optic elements)
combining the white light image data (Chinnock [0014] the illumination module includes multiple light emitting diodes (LEDs). In one embodiment the LED illumination is integrated into the tip of an endoscope along with the camera. This illumination module is able to fit multiple LEDs into the tip of the endoscope. Some of these LEDS are white LEDs, and at least one operates in the NIR. There are separate drive circuits for the NIR and white LEDS to allow them to be turned on and off independently) and the filtered infrared image data (Chinnock [0051] Bayer type filter arrays are typically transmissive in the near-IR wavelengths, allowing the same image sensor to be used for imaging in both the visible and the near-IR (viz., with wavelengths out to approximately 1000 nm)) into combined image data; (Chinnock [0010] one or more broad-spectrum or "visible" light sources, one or more narrow-spectrum, typically near-infrared (NIR), light sources, one or more optical image sensors, a control system for time-multiplexing illumination and image capture at visible and IR/NIR wavelengths, an image processing system for enhancing the detection of the tissues of interest in the typically IR/NIR images and creating a digitally enhanced "map" of the tissues, herein called a Highlighting Image Representation (HIR), and a display for presenting the HIR combined with the visible light [white, because [0014]] video stream of the surgical site, typically as a real-time overlay. In other embodiments the apparatus may include one or more relatively narrow-spectrum sources operating with central wavelengths other than in the IR/NIR region) and transmitting the combined image data to the display. (Chinnock [0074] at step 525, the HIR is retrieved from memory, combined with the processed visible image stream and output 550 to a display)



Regarding to claim 14:

14. Bradbury teach the fluorescence imaging system of claim 1, wherein the infrared image sensor comprises a near infrared image sensor. (Bradbury [0121] dual-modality silica nanoparticles (NPs) can improve targeted disease localization pre-operatively, as well as enhance real-time visualization of prostatic nerves, nodal disease, and residual prostatic tumor foci or surgical margins using a handheld NIR fluorescence camera system)

Regarding to claim 15:

15. Bradbury teach the fluorescence imaging system of claim 1, Bradbury do not explicitly teach wherein the infrared image sensor and the white light image sensor comprise a Bayer color filter array.

wherein the infrared image sensor and the white light image sensor comprise a Bayer color filter array. (Chinnock [0051] image sensor 135 is typically a 2-D silicon detector array. When the system is configured with a visible light source, image sensor 135 typically has a color matrix filter such as a red, green, and blue Bayer array mounted immediately in front of the detector array to produce full color images from each frame. Such detectors are generally available as commercial-off-the-shelf (COTS) items. Bayer type filter arrays are typically transmissive in the near-IR wavelengths, allowing the same image sensor to be used for imaging in both the visible and the near-IR (viz., with wavelengths out to approximately 1000 nm). In one exemplary embodiment, detector array 135 is a 400.times.400 HVGA array, PN OV06930 from OmniVision Technologies, Inc., 4275 Burton Drive, Santa Clara, Calif. 95054. [0052] In another embodiment no Bayer type filter is installed, in which case full color imaging is still possible if the visible light source module provides a sequence of monochromatic (nominally red, green, and blue) light pulses in synchrony with the image frames on the (broadband) monochrome detector array)

Regarding to claim 16:

16. Bradbury teach the fluorescence imaging system of claim 1, further comprising a dichroic prism, (Bradbury [0026] the prism is a dichroic prism) wherein the dichroic prism splits received light into white light and infrared light, (Bradbury [0228] FIG. 31 It will be clear to a skilled person that a dichroic prism assembly is a means of light separation which can be configured to separate light into arbitrary wavelengths or  and wherein the infrared image sensor receives the infrared light from the dichroic prism, (Bradbury [0188] FIG. 15a shows the light engine 1502 generates excitation light at target wavelengths and functions to excite each of the fluorescent agents absorbed in the target tissues in the region of interest 1508 in subject 1526. In some embodiments, the light engine 1502 is configured to generate a specific spectrum of light adapted to the excitation wavelengths required for the nanoparticles that are used in the observation (e.g., a laser providing near infrared excitation light at a given wavelength, e.g., in the 650 nm to 900 nm range)) and wherein the white light image sensor receives the white light from the dichroic prism. (Bradbury [0183] a specific excitation wavelength should be provided for each dye. The ability to combine multiple excitation sources is important for a multiplexing method as described herein. The excitation sources should also be of significant power, along with the addition of white light)

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (U.S. Pub. No.  20150182118 A1), in view of Chinnock (U.S. Pub. No.  20120071765 A1), further in view of Holt (U.S. Pub. No. 20140282624 A1).

Regarding to claim 5:

5. Bradbury teach the fluorescence imaging system of claim 1, Bradbury do not explicitly teach wherein the first digital FIR filter is configured to equalize for contrast loss from fluorescence diffusion and the second digital FIR filter is configured to adjust a sensitivity of the infrared image data and a contrast of the infrared image data based on received infrared light.

However Holt teach wherein the first digital FIR filter (Holt [0048] conditioning--refers to applying some smoothing filters to the input images, typically to reduce noise or artifacts prepare data for other upcoming steps. Common choices include linear filters (which include box, Gaussian, generic low-pass FIR or IIR), median filters, or edge-preserving smoothing filters) is configured to equalize (Holt [0111]  FIG. 6B is a block diagram illustrating another example, an algorithm that equalizes an image) for contrast loss (Holt [0276] one of which is the output of histogram equalization), or the mixing operation can be integrated into histogram equalization (for example, integrated into stage 2 of histogram equalization when using the two-stage technique). In this approach, adjusting the mix amount gives similar results to adjusting the contrast limit in CLAHE, but at a fraction of the computational cost) from fluorescence diffusion and (Holt [0008] analyzing fluoroscopic data (including X-ray video data)) the second digital FIR filter (Holt [0048] conditioning--refers to applying some smoothing filters to the input images, typically to reduce noise or artifacts prepare data for other upcoming steps. Common choices include linear filters (which include box, Gaussian, generic low-pass FIR or IIR), median filters, or edge-preserving smoothing filters) is configured to adjust a sensitivity (Holt [0286] the mask-aware median provides outlier resilience and edge preservation, but is slow. The mask-aware linear filter is fast but sensitive to outliers and can destroy edges. By cascading the two, it can be possible to get a  of the infrared image data and a contrast (Holt [0276] one of which is the output of histogram equalization), or the mixing operation can be integrated into histogram equalization (for example, integrated into stage 2 of histogram equalization when using the two-stage technique). In this approach, adjusting the mix amount gives similar results to adjusting the contrast limit in CLAHE, but at a fraction of the computational cost) of the infrared image data based on received infrared light. (Holt [0326] combining multiple imaging modalities, such as two or more of X-rays, MRI, ultrasound, infrared, mm wave, THz imaging, or visible light)  

The motivation for combining Bradbury and Chinnock as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bradbury, further incorporating Chinnock and Holt in video/camera technology. One would be motivated to do so, to incorporate the first digital FIR filter is configured to equalize for contrast loss from fluorescence diffusion and the second digital FIR filter is configured to adjust a sensitivity of the infrared image data and a contrast of the infrared image data based on received infrared light. This functionality will improve image quality.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (U.S. Pub. No.  20150182118 A1), in view of Chinnock (U.S. Pub. No.  20120071765 A1), further in view of Ma (U.S. Pub. No. 20210168307 A1).

Regarding to claim 13:

13. Bradbury teach the fluorescence imaging system of claim 1, Bradbury do not explicitly teach wherein the infrared image sensor and the white light image sensor have the same resolution.

However Ma teach wherein the infrared image sensor and the white light image sensor have the same resolution. (Ma [0034] the image data separation device 120 is also configured to sample infrared image data and/or visible light image data to realize a same resolution of the infrared image data as that of the visible light image data for better merging of the images)

The motivation for combining Bradbury and Chinnock as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bradbury, further incorporating Chinnock and Ma in video/camera technology. One would be motivated to do so, to incorporate the infrared image sensor and the white light image sensor have the same resolution. This functionality will improve image quality.

Allowable subject matter

Regarding to claim 2-4, 6-12 and 17-19:

Claims 2-4, 6-12 and 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482